Judge Robertson
delivered the opinion of the Court.
The bill in this case, contains equity. It charges that the note, on which the judgment prayed to be enjoined was obtained, was intended to be written for Commonwealth’s paper, and was executed for dollars through mistake. If this shall not be denied, or being denied, shall be proved, relief should be granted. The defendant, Gohegan, does not deny the mistake in his answer. The demurrer aftenj^kls hied admits it. Luckey must answer. The^Prrt erred, therefore, in dismissing the bill and dissolving the injunction, on the demurrer.
Wherefore, the decree of the circuit court is reversed, and the cause remanded for regular proceedings, to a final hearing on the merits.